Exhibit 2.1 US 4092218AMENDMENT TO PURCHASE AND SALE AGREEMENT This Amendment (this “Amendment”), dated as of March 29, 2016, is made and entered into by and between Gastar Exploration Inc., a Delaware corporation (“Seller”), and TH Exploration II, LLC, a Texas limited liability company (as successor-in-interest to THQ Appalachia I, LLC, a Delaware limited liability company) (“Buyer”). Seller and Buyer are collectively referred to herein as the “Parties” and each, individually, as a “Party.”Capitalized terms used but not defined in this Amendment have the meanings given to such terms in the PSA (as hereinafter defined). WHEREAS, Seller and THQ Appalachia I, LLC entered into that certain Purchase and Sale Agreement dated as of February 19, 2016 and effective as of 7:00 a.m. Houston time on January 1, 2016 (as amended, restated or modified from time to time, the “PSA”); WHEREAS, THQ Appalachia I, LLC assigned its right, title, and interest in the PSA to TH Exploration II, LLC pursuant to that certain Assignment and Assumption Agreement by and between THQ Appalachia I, LLC and TH Exploration II, LLC dated March 28, 2016; WHEREAS, Section 9.01 of the PSA provides that the Closing shall take place on March 31, 2016 or such earlier or later date as is mutually agreed by the Parties; WHEREAS, the Parties desire to extend the Closing Date; WHEREAS, the Parties desire to memorialize their agreement regarding the extension and certain other matters pursuant to the PSA as more specifically set forth in this Amendment.
